DETAILED ACTION
This action is in reply to papers filed 5/12/2020. Claims 4-23 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200121464A1, Published 4/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the flow rate of the perfusate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For completeness, claim 22 and the claim from which it depends on- claim 18- are copied below, in full. 

Claim 18.  A method of making a personalized bone graft comprising:
shaping a tissue-derived scaffold into a defined anatomical shape that corresponds to the

introducing the shaped scaffold into a bioreactor that comprises: an outer chamber, an
inner chamber, and a support member having an anatomical shape conforming to the scaffold
disposed in the inner chamber of the bioreactor and having multiple ports that allow fluid flow through the support member, controlling introduction of perfusate directly into the scaffold through the multiple ports such that an architecture of forming bone correlates to interstitial flow characteristics, and forming a viable bone graft having a shape that corresponds to a defect of that subject.

	Claim 22. The method of claim 18, wherein the flow rate of the perfusate is at least 0.4
ml/min.

While claim 18 refers to “ports that allow fluid flow”, the claim does not require a fluid to flow. In addition, the Examiner does not interpret ‘controlling introduction of a perfusate into the scaffold through the multiple ports’ to mean the perfusate has a flow rate as the specification is replete with teachings regarding using computer aided modeling to design (i.e. control) components (i.e. ports) of the bioreactor. Claim 18 is unlike claim 13 which recites ‘flowing a perfusate’, and therefore, provides antecedent basis for claim 16 which is drawn to flow rate of the perfusate.
Appropriate correction is required.  

         Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-32 of U.S. Patent No. 9687348. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

	Instant claim 18 is drawn to a method of making a personalized bone graft comprising:
shaping a tissue-derived scaffold into a defined anatomical shape that corresponds to the
anatomical shape of a defect in a subject; seeding the scaffold with mesenchymal stem cells;
introducing the shaped scaffold into a bioreactor that comprises: an outer chamber, an
inner chamber, and a support member having an anatomical shape conforming to the scaffold
disposed in the inner chamber of the bioreactor and having multiple ports that allow fluid flow
through the support member, controlling introduction of perfusate directly into the scaffold through the multiple ports such that an architecture of forming bone correlates to interstitial flow characteristics, and forming a viable bone graft having a shape that corresponds to a defect of that subject. 


It is clear that all the elements of the application claim 18 are to be found in patent claim 23 (as the application claim fully encompasses patent claim).  The difference between the application claim and the patent claim lies in the fact that the patent claim includes many more elements and is thus much more specific. For example, patent claim 23 recites the mesenchymal stem cells are human mesenchymal stem cells. Thus, the invention of claim 23 of the patent is in effect a “species” of the “generic” invention of the application claim 18.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 23 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent. 
 
Claims 4-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US9687348 in view of Cimetta et al. (Methods. 2009 Feb; 47(2): 81–89.).

	Instant claim 4 is drawn to a method for engineering a personalized bone graft, comprising: preparing a scaffold to have a defined anatomical shape, wherein the scaffold consists essentially of a biological substrate and corresponds to an anatomical shape of a target bone of a subject; placing the scaffold in a bioreactor, wherein the bioreactor has an internal chamber comprising a mold that is pre-shaped to match the defined anatomical shape of the target bone and the pre-shaped mold has multiple inlet ports and outlet ports passing through the mold that are positioned to permit fluid flow through the pre-shaped mold, and wherein the placement of the multiple inlet ports and outlet ports are determined by computer-aided modeling; perfusing perfusate comprising nutrients and cells throughout the scaffold for a period of time sufficient to enable the perfusate to permeate the scaffold and the cells to proliferate such that a viable bone graft is formed; wherein the viable bone graft is personalized to a defect of the subject.

Instant claim 8 is drawn to a method for making a tissue structure, the method comprising: imaging an anatomical shape of a target tissue structure of a subject; shaping a three-dimensional scaffold to match the shape of the imaged anatomical tissue structure; seeding the scaffold with stem cells; engaging the three-dimensional scaffold to a cavity of a support member, wherein the cavity has an anatomical shape matching the shape of the 

Instant claim 13 is drawn to a method of making an engineered tissue, comprising:
forming a tissue-derived scaffold having a shape that matches a shape of a target body part; seeding the scaffold with living cells; placing the scaffold in a bioreactor, the bioreactor comprising an inner chamber and support member, said inner chamber and support member including ports at multiple points; wherein the support member is pre-shaped to have a cavity that matches the shape of the scaffold, the configuration of the ports within the support member are determined by computer aided modeling, and the scaffold is disposed within the support member; and flowing a perfusate into the body of the scaffold or drawing perfusate out of the body of the scaffold.

Claim 1 of U.S. Patent ‘348 is drawn to a method for engineering a personalized bone graft, comprising preparing a scaffold to have a defined anatomical shape, wherein the defined anatomically shaped scaffold consists essentially of decellularized bone and corresponds to an anatomical shape of a target bone of a subject; placing the shaped scaffold in a bioreactor, the 

Claim 8 of U.S. Patent ‘348 is drawn to a method of making a tissue structure, the method comprising: imaging an anatomical shape of a target tissue structure of a subject;
shaping a three-dimensional scaffold to match the shape of the imaged anatomical target tissue structure; seeding the scaffold with stem cells; engaging the three-dimensional scaffold to a cavity of a support member, the cavity having an anatomical shape matching the defined anatomical shape of the scaffold; delivering nutrients to the cells of the scaffold at a controlled flow rate; compressing the support member around the scaffold to force culture medium comprising nutrients through the entire three-dimensional scaffold; and forming a viable tissue structure personalized to the subject.

	Claim 16 of U.S. Patent ‘348 is drawn to a method of making an engineered tissue, comprising: forming a tissue-derived scaffold having a body that matches a shape of a target body part; seeding the scaffold with living cells; placing the scaffold in a bioreactor, the bioreactor comprising an inner chamber and support member, said inner chamber and support member including ports at multiple points, wherein the support member is pre-shaped to match the shape of the scaffold body and the scaffold is disposed in the support member; and 

It is clear that all elements of the instant application claims 4-17 can be found in claims 1-22 of U.S. Patent ‘348. The only difference is that the instant claims require the placement/configuration of the inlet and outlet ports to be determined by computer aided modeling. However, the use of computer modeling to determine configuration of a bioreactor would have been prima facie obvious in view of Cimetta et al. (2008) who teaches the microfluidic platform (i.e. bioreactor) was designed to flow the culture medium and any supplements in and out the culture chambers. Continuing, Cimetta teaches consideration was given to the time and length scales of diffusion and convective transport inside the microfluidic channels and cell culture chambers. Responding to the need for uniform hydrodynamic conditions inside the culture chambers and over the cultured cells, the fluid flow rates and the geometry of the microfluidic channels need to be accurately determined. Computational modeling of the steady-state momentum balance and time-dependent mass transfer balance within the micro-bioreactors and the channels, provided the quantitative basis for system design. The modeling had crucial role in analyzing the mass transport and in defining the relative contributions of convection and diffusion as a function of the medium flow rate (Pg. 4, para. 3). 
Accordingly, in view of Cimetta et al., claims 4-17 are of the instant application are not patentably distinct over claims 1-22 of U.S. Patent ‘348.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632